DETAILED ACTION
This Office action is in response to the amendment filed on 03 May 2021.  Claims 1-4, 6-8 and 11-21 are pending in the application. Claims 5, 9 and 10 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-8 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Kim et al., US PG Pub.. 20140061601 A1, and Kobori et al., US Patent 6285039 B1, are related to light-emitting elements using electroluminescence. Kim teaches an anode (120, fig. 1); a cathode (160, fig. 1); and an organic layer (130,140,150, fig. 1) between the anode (120, fig. 1) and the cathode (160, fig. 1) and comprising an emission layer (133, 153, fig. 1), wherein the emission layer (133, 153, fig. 1) comprises:  a first emission single layer (133, fig. 1) comprising a first host (paragraph [0022]; “light emitting layer 133 for emitting blue light, fluorescent blue dopant may be mixed with one host”132, fig. 1), a second host (paragraph [0022]; “light emitting layer 133 for emitting blue light, fluorescent blue dopant may be mixed with one host”134, fig. 1), and a first dopant, and a second emission single layer (153, fig. 1) comprising a third host (paragraph [0030]; “yellow dopant is included in the host in the second light emitting layer 153, the same material as the above-described host of the first light emitting layer 133 may be used as the host and the blue dopant”152, fig. 1), a fourth host (paragraph [0030]; “yellow dopant is included in the host in the second light emitting layer 153, the same material as the above-described host of the first light emitting layer 133 may be used as the host and the blue dopant”154, fig. 1), and a second dopant, however Kim did not discloses the organic light-emitting device satisfies Equations 1 and 2:  Equation 1  Equation 2  wherein, in Equations 1 and 2, EHOMo1 is a highest occupied molecular orbital (HOMO) energy level of the first host (paragraph [0022]; “light emitting layer 133 for emitting blue light, fluorescent blue dopant may be mixed with one host”132, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/
Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822